IN RE: Veal, Troy; Montgomery Truck Lines Inc.; Planet Ins. Co.; — Defendants); Applying for Supervisory and or Remedial Writs; Parish of St. Bernard 34th Judicial District Court Div. “C” Number 76-525; to the Court of Appeal, Fourth Circuit, Number 98CW-2690
Granted. Acts 1997, No. 1221 Section 2, provides that the amendment to La.Code Civ.P. art. 561 providing for a three year period of abandonment “shall become effective on July 1, 1998 and shall apply to all pending actions.” Plaintiff failed to take any action in the suit for the three years before July 1, 1998, causing the suit to become abandoned on that date. Accordingly, the judgment of the trial court is reversed, and judgment is entered in favor of relators, dismissing plaintiffs suit as abandoned.
CALOGERO, C.J. would deny the writ.
LEMMON, J. would grant and docket.
TRAYLOR, J. not on panel.